Exhibit 99.7 SERIES G PREFERRED STOCK EXCHANGE AGREEMENT THIS SERIES G PREFERRED STOCK EXCHANGEAGREEMENT is made as of this 15th day of January 2009, by and between Advance Display Technologies, Inc., a Colorado corporation (the “Company”), and Lawrence F. DeGeorge (“Stockholder”). RECITALS WHEREAS, the Company’s Board of Directors has resolved to take a series of steps to change the capital structure of the Company, namely: (1) the conversion of the Company’s outstanding convertible promissory notes to Series D Preferred (the “Series D Notes”) into shares of the Company’s Series D Preferred Stock (“Series D Preferred”) at the conversion price of $0.0167 per share set by the Series D Notes; (2) the exchange of all outstanding shares of Series E Preferred Stock (“Series E Preferred”) for shares of the Company’s Common Stock (“Common Shares”) at an exchange price of $1.00 per Common Share; (3) the exchange of all outstanding shares of Series F Preferred Stock (“Series F Preferred”) for Common Shares at $1.00 per Common Share; (4) the exchange of all outstanding shares of Series G Preferred Stock (“Series G Preferred”), for shares of Series D Preferred, at a rate of 1 Series G Preferred share for 1,000 Series D Preferred shares; and (5) a vote of the stockholders of the Company (a) ratifying the foregoing transactions, (b) authorizing a reverse stock split of the Common Stock of up to 20 to 1 (the “Reverse Split”) and (c) approving various amendments to the Company’s Articles of Incorporation consistent therewith, including but not limited to authorizing the shares of capital stock to be issued in the various transactions (the foregoing five (5) steps being collectively referred to herein as the “Recapitalization”); WHEREAS, by its terms, Series G Preferred may be converted into Common Shares at the election of the holder, at a rate of 1,000 Common Shares for every share of Series G Preferred; WHEREAS, Series D Shares are voluntarily convertible into shares of Common Stock on a 1-for-1 basis at the election of the holder; WHEREAS, there are currently 90,544 shares of Series G Preferred issued and outstanding, all of which are owned by Stockholder (the “Exchange Shares”); WHEREAS, as part of the Recapitalization, Stockholder wishes to exchange all of the Exchange Shares for shares of Series D Preferred at a rate of 1,000 shares of Series D Preferred for every share of Series G Preferred, subject to Stockholder’s right to cancel the transaction if the Recapitalization is not completed; and WHEREAS, the Board of Directors of the Company, after being fully advised of the terms of the proposed exchange and the effect thereof, has authorized the issuance of the New Shares to Stockholder upon the surrender of the Exchange Shares. NOW, THEREFORE, in consideration of the parties’ mutual promises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: AGREEMENT 1. Exchange.Stockholder will surrender the Exchange Shares, whereupon the Company will immediately issue to Stockholder the New Shares (the “Exchange”).The Exchange shall occur simultaneously with, and its effectiveness is conditioned upon, the closing of the Recapitalization (the “Closing”). 2. Surrender of Series G Preferred Certificates; Issuance of Series D Preferred Certificates.At the Closing, Stockholder shall surrender Stockholder’s certificate(s) representing the
